Citation Nr: 1629565	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  13-27 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey


THE ISSUE

1.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's coronary artery disease (CAD) for the period prior to May 5, 2014.  

2.  Entitlement to a disability evaluation in excess of 30 percent for the Veteran's CAD for the period on and after May 5, 2014.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from September 1968 to September 1970.  The Veteran served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Newark, New Jersey, Regional Office (RO) which established service connection for ischemic heart disease; assigned a noncompensable evaluation for that disability; and effectuated the award as of June 9, 2011.  In July 2013, the RO determined that its December 2011 rating decision was clearly and unmistakably erroneous in failing to assign a compensable evaluation for the Veteran's ischemic heart disease; recharacterized the Veteran's cardiovascular disorder as CAD; assigned an initial 10 percent evaluation for the disability; and effectuated the award as of June 9, 2010.  In February 2014, the Board remanded the Veteran's appeal to the RO for additional action.  

In August 2014, the Appeals Management Center (AMC) increased the evaluation for the Veteran's CAD from 10 to 30 percent and effectuated the award as of May 5, 2014.  In May 2015, the Board remanded the Veteran's appeal to the RO for additional action.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran asserts that an evaluation in excess of 30 percent is warranted as his CAD and his associated medication are productive of heart murmurs, vertigo, and dizziness.  In an August 2015 written statement, the Veteran advanced that "the technician who performed the 'echo' procedure on me on 8/25 also informed me that I had a heart 'murmur' which he pointed out on the screen."  In a September 2015 written statement, the Veteran clarified that "[a]t my examination at the VA Hospital in East Orange, New Jersey on August 25, 2015, the medical technician working the echo-cardiogram pointed out to me the heart murmurs that occurred throughout the examination."  

The report of the August 2015 VA heart examination states that the Veteran underwent an August 25, 2015, electrocardiographic (EKG) study which was reported to reveal a left ventricular ejection fraction (LVEF) of 55-60 % and normal wall motion and thickness.  The examiner did not refer to a heart murmur.  

The cited VA EKG evaluation is not of record.  Clinical documentation dated after August 2015 is not of record.  

VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his CAD from August 2015 onward, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).  

2.  Associate with the record both the August 25, 2015, VA EKG evaluation and any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided from August 2015 onward.  

3.  Readjudicate the issues on appeal.  If any benefit remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  


_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

